In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Peck, J.), entered February 20, 2003, which denied their motion for summary judgment on the issue of liability pursuant to Labor Law § 240 (1).
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ contention, the Supreme Court properly denied their motion for summary judgment on the issue of liability pursuant to Labor Law § 240 (1). Triable issues of fact exist as to whether the injured plaintiff (hereinafter the plaintiff) was provided with proper protection, and if proper protection was not supplied, whether this was a contributing cause of his fall or was the plaintiffs conduct the sole proximate cause of the accident (see Blake v Neighborhood Hous. Servs. of N.Y. City, 1 NY3d 280, 287 [2003]; Woods v Gonzales, 295 AD2d 602, 603 [2002]; Williams v Dover Home Improvement, 276 AD2d 626, 627 [2000]; Bahrman v Holtsville Fire Dist., 270 AD2d 438, 439 [2000]). Ritter, J.P., S. Miller, H. Miller and Crane, JJ., concur.